Title: Lafayette to Thomas Jefferson, 14 August 1814
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


            My dear friend La Grange August 14h 1814
            Your Letters to me Nov. 30 and to our Beloved Mde de tessé decemb. 8h are the Last I Have Received—She Has Not lived to enjoy this token of your Rememberance—m. de tessé who Had Been declining Rapidly was the first of the two for whom we Had to mourn—she assisted Him to the Last Hour—She Regretted Him with the feelings of lively affection and old Habits—Her
			 delicate frame Could not Bear Such a Sorrow—ten days after Her Husband’s death She was no more—Her illness was
			 Slight—Her departure gentle—You know what a woman Has Been lost to Society, what a
			 friend to me—poor m. de mun, the eldest, yet the Survivor of the three, feels His fate with the warmth of a passionate youth, and Bears it with the fortitude of an old man who depends upon Speedy Relief—the few days
			 He must Submit to are Spent in the Society of His children, chiefly at a Country Seat, two Leagues from La Grange—You Remember our Happy Hours, and Animated Conversations at chaville—How far from us those times, and those of the venerable Hôtel de la Rochefoucauld! and we who still number among the living do we not chiefly Belong to what is no more?
            the news papers and Ministerial Correspondance will Have Apprised you of the Successive Events which Have overthrown Bonaparte, introduced the Bourbons, and once more thrown the dice for the liberties of france And of
			 Course of Europe—the Strong powers and Singular Genius of Napoleon Had Been disharmonised by the folly of His Ambition, the immorality of His mind, and this Grain of madness, not incompatible with Great talents, But which is developped By the Love and Succes of despotism—He trifled with and utterly Lost immense Armies, Sent abroad all the military
			 stores of france, Left the Country defenseless and Exhausted, and avowed a determination to Have the Last man  the last shilling of Europe—yet Such were His Generalship, the Superiority of our troops, and the Spirit of the people, that after He awoke He maneuvred with Skill, that under an inferiority of numbers the french arms
			 Supported their fame, and that the inhabitants, determined not to defend Him, Could not Refrain, on the passage of the foreigners, from Rousing Against them—But an unlucky stroke of His, By which
			 He
			 expected to Become Master of the Emperor of Austria, and draw the others to the Rhine, oppened for the allies the Road to paris—He Could not Have Recovered Himself But By making the Capital a Seat of murder, fire, and desolation, nor did He appear to object to it—But the Senate, the national guards, and at  Headquarters His Lieutenants were of an other mind—Emperor Alexander and the
			 king of prussia Behaved Handsomely—the Heads of Government Had fled—a Capitulation Retarded By a Subsisting fear of Bonaparte took place—talleyrand who Had for Some month Held a  Secret Correspondance with the Hostile princes and with the Emigrant Bourbons, Being t also the only grand dignitary to be found in paris, took the lead of Course,—you Have Seen the decrees of the Senate, the proclamations, and the Roïal ordinnance Called Constitutional Charter.
            My wishes and just Hopes Had Been different—I was with my family in paris nor Could I with propriety Have inhabited La grange under the invasion of the allies—I wanted a national insurrection against domestic despotism the Succes of which would lead to a treaty with or a Spirited attack upon the foreigners—in Both
			 Cases we were masters of our own Government—I applied to military chiefs first in Rank, to Senators, and principal Citizens in the national guards who all were well disposed But thought imperial
			 tyranny too well organised to Render it possible to shake it up—Even on the Last day, while the Bonapartian  Government were flying off, king Joseph among them,
			 the national grenadiers, my Son and one  Son in law in the Ranks,  Being under arms, and twenty Senators  Having assembled at mr Lambrecht’s House, the Habits of twelve years did prevail upon the offered opportunity—paris was occupied By foreign troops—two monarchs, Happily very Honest and impressed with liberal ideas, entered our Capital—I Had no inclination to oppose measures tending to Expel
			 the able and
			 professional destroyer of Liberty in Europe, and giving to france a chance to Recover Constitutional freedom—there was no way to Remove foreign influence and interior intrigue But in joining the desperate, destructive Rage of Bonaparte. My friends in the Senate and else where Supported the change, Endeavouring to make it as national and liberal as possible, and we all agreed to Range under the Restored Constitutional
			 throne of the Bourbons.
            in the mean while talleyrand who Had not Scrupuled to treat with the Hostile powers and Emigrant pretenders, who now felt no Reluctance to act with the invaders of paris, was, enabled to form a provisory Government—there He mistook His and the public interest—to the liberal Sentiments of Alexander and His prussian friends He, H and His Collaborators were indebted for Every Encouragement to form a national Constitution. it Became a Court intrigue—the forwardness of the Bourbons was invited—the Senate who Had too Long Been
			 the tools of Bonaparte, were Led into Selfish provisions for themselves which Spoiled their  Constitutional decree and gave the king the means to Evade it—Hardly was the imperial Sun Set, that the Royal globe Began to
			 attract the Hopes, and impress the fears—the Engagements ended into a Charter not
			 accepted But given By the king which the two first Bodies of the  Nation thought proper to Receive in that form. the torrent of the Restoration overwhelmed those Barriers which weak and unpopular Hands Had with diffidence Endeavoured to Erect—nor Could it Be
			 Stopped without Recurring to Bonapartian discontents, unpatriotic in their Source, Ruinous in their effects—it Became the part of good Citizens to direct this turn of the Revolution towards the
			 original principles upon which it Had Been Begun—How far we may Succeed is yet uncertain—the Aristocratical party is the Same as you Have known it—Constitutionals and Republicans are united into
			 one
			 Brotherhood—the Strength of Bonapartism wholly depends upon the Conduct of this new Government—Egregious Blunders Have Been Committed—it Suffices to point out the Relinquishment of 42 fortified
			 towns
			 and thirteen thousand pieces of Cannon, by Count d’artois and talleyrand, in a morning, Before any thing was organised and Compensations Could be talked of—yet among inexcusable faults and deplorable weaknesses two Evident facts must Be aknowledged. there Has been a more proper Sense, and positive Care of public liberty under this Restoration than at the time of charles the Second, and there are now more Symptoms and chances of freedom than Could Have Been expected under the masterly despotism and iron Hand of Bonaparte.
            While I was writing we Have just now Lost a great Battle—a Bill Against the Liberty of the press Has passed the chambre des deputés—we Hoped for a majority—out of 217 members, eighty only voted Right—our friends will make a stand in the House of peers—But the question must be  Against my Hopes, Considered as Lost—you Have observed that the Court Have thought it their interest to preserve for two years a Rump chamber of deputies whose election Had not  been direct, whose time is out, and to Couple it with an House of peers Composed of old Senators Some of whom Have been left out, most of the others Having long Habits of Servage, the new ones men of ancient birth and chiefly of Recent Emigration, all named for life, not Having
			 the Sorry independance of Heredity, and preserving the Hope to attain it—to point out the illegality of a charter where the Sovereignty of the people is flatly denied, and the improprieties,
			 insufficiencies, nay the impossibilities of that Royal and ministerial fabrick would be in a letter directed to you and permit me to Say writen by me, quite Superfluous—the Ancien Regime ideas
			 are
			 upper most—the pretensions of Aristocracy Aristocratic are a Compost of non Sense and madness—the ministry is an Heterogeneous Mixture—patriotic Opposition is Embarrass’d with the intrigues and miens of Bonapartists who plainly Regret their living
			 upon the pillage of Europe and the Oppression of france—Ruin, Vengeance, and Redoubled folly would mark the Return of their patron—the mass of the people is fatigued, disgusted,—nothing So
			 unpopular
			 now as Revolutionary Language—out of seven princes of the House of Bourbon, duke d’orleans is the only one, on account of His education, whose opinions are Constitutional—So far as I may judge Having Seen Him But once—of the others the king Seems to be the most moderate—duke de Berry’s more popular  demeanour is all military—Bonaparte or the Bourbons  Have Been, and still are the Alternative in the Country where the idea of a Republican Executive Has Become Synonimous with the Excesses Committed under that name.
			 in the mean while you See the king of Spain, a vile fool, Restoring inquisition after Having expelled the Cortès,
			 the pope Reestablishing the old System,
			 the king of Sardinia destroying Every useful innovation in piemont, and Austria Submitting Her Ancient possessions to Her the illiberal System of Her Cabinet—yet the advantages derived from the first impulse, the philantropic intent of the Revolution, notwithstanding all what Has Since Happened, are widely extended,
			 and deeply Rooted—most of them Have Resisted the powerful Hand of Bonaparte—they are more than a match for the feeble, uncertain devices of their present adversaries—Should this french government feel their true interest and adopt a Liberal Constitutional Line, all
			  Would be Easy in france and Beneficial to Europe—in the Contrary Case we are exposed to desagreable intervals of time and oscillations of Events—But I am Convinced that those Rights of mankind which, in 1789, Have Been defined under the
			 encouragement of your approbation, and ought to Have Been the Blessing of the end of the last Century, shall Before the end of the present one be the undisputed Creed and insured property not
			 only of
			 this, but of Every European Nation.
            My own Situation does not much differ from what it was under the imperial System—Had I Been Supported in my wishes of a double opposition to domestic tyranny and foreign invasion, this Crisis would Have proved Glorious to france, useful to the Cause of political freedom—Had the Courtiers of foreign and Emigrant influence Been endowed with a Capacity Superior to the Combinations of palace or exchag exchange Business, Had their minds Been So Comprehensive as to Encompass their own interests as Revolutionary men, I, and with me a great number of patriots would Have aided in Securing a true and
			 Stout Constitutional System—nay the Bourbons themselves ought to Have seeked in it a more national title to their throne, and a shield against the Extravagancies of their own party—I Have waïted
			 upon
			 the king, Some days after His Arrival—He was pleased to Receive me with a remarkable politeness.
			 from His Brother I am also to aknowledge a very good Reception. I Have not Hitherto Gone farther in my Communications with them—and altho’ I am not, in any manner, upon the footing of disgrace or disgust,
			 and number personal friends Among the members of that government, and So I did to a degree under the late one,
			 I Have no  Call or inducement to Abandon my Retirements of La grange—to my friend I may allow myself to add that I enjoy the Confidence of Several in a more active life, and the good
			 will of the public, Among whom I Could place in the first Rank, more
			 particularly Since the Restoration, the parties and the men who, at the time of my proscription, Had Been the most prejudiced and Exesperated Against me. a disposition to which Comparative
			 Restrospection on their Leaders Has not a Little contributed.
            Altho’ I Have not much mixed with our illustrious visitors it Has Been my Happy Lot to Be Some what Employ’d in the Service of the u.S.—I found means Better than My own assertions to Convey
			 proper ideas to lord Castelreagh and Gentlemen on that Side—with the duke of Wellington I Had a Conversation on the Subject—I Saw
			 Lord Landsdown and other opposition members and am going to paris on a visit to Lord Holland whom an indisposition Has prevented on His passage to Come to La Grange—I Have Confered with Some of the Continental diplomats, particularly with the very Sensible and
			 influencing brother of our friend
			 Humboldt—Emperor Alexander I Have Seen But once with a Small party, during one Evening, at
			 mde de staël’s House—I Had three days before Requested A Confidential person who for fear of the
			 british interest insisted upon my Secreting His name, to put under the Emperor’s Eyes the inclosed Letter—it Became the Subject of a Long particular Conversation where I endeavoured to dispel and explain  inimical Representations, and to impress the great and good monarch with a disposition to make a new, and personal effort to accomodate matters on proper and Honorable terms—He promised He would do,
			 and I know He Has done it. these particulars I give to you, my dear friend, as I know you are at a great distance from washington and in private Retirements.
			 But Having done the Little I Could do
			 in
			 Concert with and under the direction of the worthy and Enlightened minister of the u.S. mr Crawford,
			 and the Commissioners particularly mr Gallatin Having been informed of those transactions, I Refer myself to their dispatches for the information of the
			 president and
			 Secretary of state—nor shall I trouble them with Accounts of the
			 Business of france, england, and ghent which will Come through much better channels. I fervently Hope there may be a peace—should it be other wise I Hope both
			 parties in the  United States will join to lay the fault upon, and  Consequently to Rise Hand in Hand Against the Invader—an union very necessary in the present Crisis, which if I thought I might Contribute to produce, I would, instead of this letter, Smuggle myself in the
			 Cartel ship of the Commissioners.
            the expressions of your esteem for Emperor Alexander, as I Saw them in your Letter to mde de Staël, are well founded indeed—I Regret, and He was pleased to Express the Same Sentiment, to Have Seen Him So Late—But my objections to foreign influence, my Retired Situation, the intrigues of
			 the people about the Helm and the people about Him were So many obstacles to an Early Communication.
            it Has Been a Great Relief to me to Hear you Had Approved the Sale of the pointe Coupee Lands—if I am put in possession of the town tract for which Sir John Coghill is willing to purchase Such claims as might make up the deficiency, my share would be much benefited by the acquisition of this wealthy partner—in the mean while, thanks to the munificence
			 of Congress and the kindness of my friends, I now am perfectly clear of debts and pecuniary Embarassments—I feel a grateful Satisfaction in giving you the pleasure to Hear it.
            My children and grand children to the number of Sixteen are well and Beg, Such as Can talk, to be Respectfully Remembered to you—be pleased to present my affectionate Respects to mrs Randolph—Receive the tender wishes and most Lively affection of
            Your old Constant friendLafayette
          